Case 1:19-mj-00150-SKC Document 1 Filed 06/27/19 USDC Colorado Page 1 of 4




                                                                      FILED
                                                           UNITED STATES DISTRICT COURT
                                                                DENVER, COLORADO
                                                                   9:53 am, Jun 27, 2019

                                                            JEFFREY P. COLWELL, CLERK




                                      COLORADO CASE # 19-mj-00150-SKC
Case 1:19-mj-00150-SKC Document 1 Filed 06/27/19 USDC Colorado Page 2 of 4

                                                                     FILED
                                                          UNITED STATES DISTRICT COURT
                                                               DENVER, COLORADO
                                                                  10:05 am, Jun 27, 2019

                                                            JEFFREY P. COLWELL, CLERK



                                     COLORADO CASE # 19-mj-00150-SKC




Case 5:19-cr-04040-LTS-KEM *SEALED* Document 1 Filed 06/18/19 Page 1 of 3
Case 1:19-mj-00150-SKC Document 1 Filed 06/27/19 USDC Colorado Page 3 of 4




Case 5:19-cr-04040-LTS-KEM *SEALED* Document 1 Filed 06/18/19 Page 2 of 3
Case 1:19-mj-00150-SKC Document 1 Filed 06/27/19 USDC Colorado Page 4 of 4




                                   S/




Case 5:19-cr-04040-LTS-KEM *SEALED* Document 1 Filed 06/18/19 Page 3 of 3
